Citation Nr: 1642533	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a thoraco-lumbar spine disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran appellant served in the National Guard between February 1985 and June 1996.  He had active duty for the following periods: April 10, 1985 to August 17, 1985; May 10, 1986 to May 24, 1986; June 6, 1987 to June 20, 1987; and June 12, 1993 to June 26, 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal of November 2009 rating decision which denied reopening of the Veteran's claims for service connection for a bilateral hearing loss disability and a lumbar spine disability.  The November 2009 rating decision also denied service connection for a cervical spine disability.  The appeal regarding service connection for a bilateral ankle disability arose from a January 2014 rating decision.

In July 2016, the Veteran appeared before the undersigned and delivered sworn testimony at a video-conference hearing.  

The issues of entitlement to service connection for a thoraco-lumbar spine, cervical spine, and bilateral hearing loss disabilities in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran was notified of all decisions and his appellate rights; and did not file a Notice of Disagreement with this decision and no new and material evidence was received within one year of this decision.  The August 2007 decision is the last final denial on any basis.

2.  The evidence received since the August 2007 decision denying service connection for a lumbar spine disability consists of an August 2016 medical opinion attributing the Veteran's thoraco-lumbar pathology to his service.

3.  An August 2008 Board decision denied the Veteran's claim for service connection for a bilateral hearing loss disability; the Veteran did not appeal that decision and it is final.

4.  The evidence received since the August 2008 decision denying service connection for a bilateral hearing loss disability consists of an August 2016 medical opinion attributing the Veteran's bilateral hearing loss disability to his service.

5.  During the appellate period, the Veteran did not manifest a bilateral ankle disability.


CONCLUSIONS OF LAW


1.  The August 2007 rating decision denying service connection a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.129, 19.192 (2016).

2.  New and material evidence has been received and the claim for service connection for a thoraco-lumbar spine disability is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
3.  The August 2008 Board decision denying service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a), 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100(a) (2016).

4.  New and material evidence has been received and the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  A bilateral ankle disability was not incurred in or aggravated by service, and is not otherwise due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As a matter of law, a previously disallowed claim can be reopened upon the submission of new and material evidence.  Woehlaert v. Nicholson, 21 Vet. App. 456, 460 (2007) (citing 38 U.S.C. §§ 5108, 7105(c)). New and material evidence means evidence not previously submitted to agency decisionmakers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

Lumbar Spine Disability

In an August 2007 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran did not file a Notice of Disagreement and no new and material evidence was received within one year of the August 2007 rating decision.  Thus, that rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2016).  

As noted above, a claim for service connection may be reopened if new and material evidence is received.  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since August 2007) relates to an unestablished fact necessary to substantiate the claim.  

The records before VA at the time of the prior denial included the Veteran's lay statements, service treatment and personnel records, VA treatment records, and VA examinations.  The Veteran's service treatment records showed no evidence of a lumbar disability in service, or injury or disease of the lumbar spine.  A June 2007 VA examination indicated that the Veteran's lumbar spine disability was not caused by or due to his service or service-connected bilateral knee disability.  The RO denied the claim, finding that the Veteran did not have an in-service injury or disease of the lumbar spine or a link between his service-connected bilateral knee disability and any lumbar spine pathology.

In support of his claim to reopen, the Veteran submitted an August 2016 medical opinion from Dr. T.B., M.D. attributing the Veteran's thoraco-lumbar spine pathology to his service.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).  

The August 2016 opinion relates to unestablished facts necessary to substantiate the claim, specifically, the presence of a current disability and a nexus between the disability and service.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a thoraco-lumbar disability.  


Bilateral Hearing Loss Disability

In August 2008, the Board denied service connection for a bilateral hearing loss disability.  The Veteran did not file an appeal following the August 2008 Board decision.  As reconsideration was neither sought nor granted, the decision is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2016).  Again, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since August 2008) raises a reasonable possibility of substantiating the Veteran's claim.

The records before VA at the time of the prior denial included the Veteran's lay statements, service treatment and personnel records, VA treatment records, and VA examinations.  The Veteran's service treatment records showed some evidence of hearing threshold shifts in service for both the left and right ears.  A September 2003 VA examination indicated that the Veteran's bilateral hearing loss disability was not caused by or due to his service.  Further, the VA examination indicated that the Veteran did not have a right ear hearing loss disability under 38 C.F.R. § 3.385.  The Board denied the claim, finding that the Veteran did not have a right ear hearing loss disability, and that there was no link between his left ear hearing loss disability and service.

In support of his claim to reopen, the Veteran submitted an August 2016 medical opinion from Dr. T.B., M.D. attributing his bilateral hearing loss disability to his service.  Additionally, the Board notes that a March 2014 audiology consultation at the Portland VAMC reveals evidence of a right ear hearing loss disability as the Veteran received a 92 percent speech recognition score for the right ear.  See VA treatment note dated March 2014.

The Board finds that the newly submitted evidence relates to unestablished facts necessary to substantiate the claim, specifically, the presence of a current disability and a nexus between the disability and service.  The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a bilateral hearing loss disability.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Service Connection - Bilateral Ankle Disability

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

The RO provided the required notice in a letter sent to the Veteran in November 2013.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The Veteran responded to the November 2013 letter that he only received treatment for his bilateral ankle disability at the Portland VA Medical Center and that he had no additional evidence to offer in support of his claim.  The case was last adjudicated in a November 2015 Supplemental Statement of the Case.
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, a VA examination report, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

During the July 2016 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, and elicited testimony from the Veteran.  The actions of the VLJ supplement the VCAA and comply with any related duties required during a hearing.  38 C.F.R. § 3.103.  Moreover, during the hearing, it was clear from his representative's questioning, as well as the Veteran's testimony, that evidence of a current disability was the basis for the denial of his claim and that such evidence was needed to establish entitlement to service connection.   See, e.g., Bd. Hrg. at 14.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

In order to ascertain the etiology of the Veteran's bilateral ankle symptoms, VA obtained a medical opinion in January 2014.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  The Board therefore concludes that the January 2014 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Analysis

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against his claim.  The service treatment records reflect that the Veteran did not complain of injury or disease of either ankle, nor were there manifestations of ankle pathology sufficient to identify the disease entity in service, or within one year of discharge.  

The Veteran does not allege, and the record does not support a finding that the Veteran sustained an injury or disease of either ankle joint in service.  Rather, the Veteran claimed service connection for a bilateral ankle disability on a secondary basis, as due to his bilateral knee disabilities in a May 2013 statement.  See Statement in Support of Claim dated May 2013.

VA obtained an examination in January 2014.  The VA examiner noted that the Veteran had a full range of motion of both ankles in all planes with no limitation of motion on repetitive testing.  The examiner noted that the Veteran had full strength in both ankles, with stable joints on the Anterior Drawer test and the Talar tilt test.  The examiner noted that imaging results had been performed and that there were not abnormal findings.  The January 2014 examiner opined the Veteran did not have a current bilateral ankle condition.  Put simply, no bilateral ankle pathology was found.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds that the January 2014 VA opinion is probative and persuasive as to the presence of a bilateral ankle disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's lay evidence and based his opinions following a review of the claims folder as well as a complete physical examination.  The January 2014 VA examiner provided rationale for the conclusion reached, noting that the Veteran had not sought treatment for his ankles and that he experienced pain while climbing stairs.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).  

The Board notes that a lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In that regard, the Veteran is competent to report observable symptoms, including ankle pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that the ability to distinguish between ankle pain and the presence of ankle disease or injury productive of disability is the province of experienced, medical professionals that are able to utilize objective imaging and other diagnostic criteria to identify the disease entity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Accordingly, the Board finds that the January 2014 VA medical opinion is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements.  The Board notes that the Veteran's VA treatment records, as well as the treatment record from Dr. T.B., M.D. and Samaritan Health Services, show no complaints of or treatment for a bilateral ankle disease or injury.  Hence, the Board finds that the January 2014 VA examination most accurately reflects the clinical evidence of record and provides well-supported rationale for the opinion contained therein.

The Board therefore concludes that a bilateral ankle disability did not manifest during service or thereafter.  A preponderance of the evidence is against a finding that the Veteran manifested a bilateral ankle disability during the pendency of the appeal and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received; the claim for service connection for a thoraco-lumbar disability is reopened.

New and material evidence having been received; the claim for service connection for a bilateral hearing loss disability is reopened.

Service connection for a bilateral ankle disability is denied.


REMAND

Service Connection - Spinal Pathology

The Board notes that the Veteran originally claimed thoraco-lumbar spine disabilities on a secondary basis, as due to his service-connected bilateral knee disabilities.  See Statement in Support of Claim dated July 2009.  However, the August 2016 medical opinion from Dr. T.B., M.D. relates the Veteran's thoraco-lumbar spinal pathology directly to in-service injury or disease.  The narrative report from Dr. T.B., M.D. indicated that the Veteran would be scheduled for an MRI of the thoracolumbar spine.  The Board finds that these records are pertinent and relevant to the claim and should be obtained on remand.  

The August 2016 narrative report from Dr. T.B., M.D. contains an opinion that the Veteran has a T7 compression fracture and that this injury was sustained in service as a result of a motor vehicle accident.  
The Board notes that the service treatment records do not indicate the presence of thoraco-lumbar pathology, to include a T7 compression fracture.  The Board finds that an additional examination and opinion are warranted to determine whether the evidence cited to support the August 2016 private medical opinion is consistent with the clinical evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).  

The Veteran has not been afforded a VA examination in regard to his cervical spine disability.  While the August 2016 opinion indicates that the Veteran's thoraco-lumbar spinal pathology may be due to injury of disease in service, the Board is unclear as to whether the Veteran's thoraco-lumbar spine pathology is separate and distinct from his claimed cervical spine disability.  Accordingly, the Veteran should be afforded a VA examination to address this medical question.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).

Service Connection - Bilateral Hearing Loss

In the August 2016 medical opinion regarding the Veteran's claimed bilateral hearing loss, Dr. T.B opined that the Veteran has chronic scarring of the tympanic membranes associated with over-pressurization injury.  

A March 2014 VA Audiology consultation, that included an examination of the Veteran's tympanic membranes, did not indicate the presence of chronic scarring.  The Board notes that the Veteran's tympanic membranes were noted to be "retracted bilaterally" and testing revealed a "C-type pattern."  The Board finds that an additional examination and opinion are warranted to determine whether the evidence cited to support the August 2016 private medical opinion is consistent with the clinical evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Therefore, the Board finds that additional VA opinions are warranted to address the etiology of the Veteran's claimed spinal and hearing loss disabilities.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that the Veteran's VA treatment records from the Portland VA medical center appear to be outstanding.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the Portland VA Medical Center.

2.  Request that the Veteran identify and secure any relevant private medical records (PMRs) relevant to his spinal disabilities and hearing loss.  

In particular, request that the Veteran authorize the release of private medical records from the Dr. T.B., M.D. and Samaritan Health Services and any other providers that treated him for the thoraco-lumbar and cervical spine disabilities, including imaging of the spine. 

Associate any records identified by the Veteran with the claims file.  If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

3.  Schedule the Veteran for an examination to determine the current nature and etiology of the Veteran's cervical, thoracic, and lumbar spine disabilities.  
The electronic claims folders should be provided to the examiner and reviewed in conjunction with the examination. 

The examiner should indicate that he has reviewed the file in the examination report.  All necessary tests and studies should be conducted.

Identify all Veteran's cervical, thoracic, and lumbar spine disorders, to include a definitive finding of whether there are arthritic changes.

For any disorder found, to include arthritis if found, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) 

	(a) That the identified condition that was caused by or 	aggravated by the Veteran's active service?

	(b) That the identified condition that was caused by or 	aggravated by the Veteran's service-connected 	bilateral knee disability?

The examiner is directed to address the August 2016 narrative report from Dr. T.B., M.D. that the Veteran has a T7 compression fracture and reconcile these findings with the Veteran's imaging results from VA, including, but not limited to a June 2009 MRI of the thoraco-lumbar spine.  A complete rationale should be provided for all opinions and conclusions.

4.  Schedule the Veteran for an examination with an appropriate examiner to render an opinion as to the etiology of the Veteran's bilateral hearing loss.  
The file should be reviewed by the examiner prior to providing the opinion and a notation should be made that such a review has occurred. All appropriate testing should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is due to or caused by acoustic trauma in service.

The examiner is directed to address the August 2016 narrative report from Dr. T.B., M.D. that the Veteran has chronic scarring of the tympanic membranes associated with over-pressurization injury.  

The VA examiner is directed to reconcile this medical evidence with a March 2014 VA Audiology consultation of the Veteran's tympanic membranes.  A complete rationale must be provided for all opinions. 

5.  Thereafter, re-adjudicate the claims and if the benefit sought on appeal remains denied, issue an appropriate Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


